Citation Nr: 1145937	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-36 195 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an evaluation in excess of zero percent for left shoulder disability, status post rotator cuff repair, from March 2, 2006 to February 4, 2010. 

2.  Entitlement to an evaluation in excess of 10 percent for left shoulder disability, status post rotator cuff repair, from February 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to March 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2006 rating decision of a VA Regional Office (RO), that among other things, granted service connection for a left shoulder disorder, status post rotator cuff repair, evaluated as zero percent disabling from March 2, 2006.

During the pendency of the appeal, by rating action dated in March 2010, the noncompensable evaluation for a left shoulder disorder, status post rotator cuff repair, was increased to 10 percent, effective from February 5, 2010.


FINDINGS OF FACT

1.  From March 2, 2006 to February 4, 2010, left shoulder disability, status post rotator cuff repair, was manifested by complaints of mild stiffness and difficulty with lifting and overhead activities indicative of periarticular pathology; the Veteran could lift the left arm higher than shoulder level.  

2.  Left shoulder disability, status post rotator cuff repair is manifested by periarticular pathology that includes complaints of pain, stiffness, and some limitation of motion without evidence of ankylosis, fibrous union, nonunion or loss of the humeral head; the Veteran is able to lift the left arm higher than shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for left shoulder disability, status post rotator cuff repair, were met from March 2, 2006 to February 4, 2010. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202-5201 (2011).

2.  The criteria for a disability rating in excess of 10 percent for left shoulder disability, status post rotator cuff repair, are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202-5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his service-connected left shoulder disability are more disabling than reflected by the currently assigned disability rating and warrant a higher initial evaluation.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability. 

The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id at 486. 

The Veteran challenges the initial evaluation for left shoulder disability following the grant of service connection as of March 2006.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated and proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id at 490-91.  Here, the duty to notify was satisfied as demonstrated by the Veteran's signature and acknowledgement of such in November 2005.  The notice provided before service connection was granted is legally sufficient.  Moreover, the letter was supplemented by correspondence dated in September 2007 in which the appellant was provided with additional notice pertaining to what is required for a higher disability evaluation.  The latter also provided pertinent information as to the effective date elements of the claim. See Dingess v. Nicholson (2006).  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  During the course of the appeal, the Veteran was afforded VA examinations in December 2005 and February 2010 that are determined to be adequate for rating purposes.  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

Under the circumstances, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Service connection for post operative left shoulder rotator cuff repair was granted by rating decision in April 2006.  A 10 percent disability evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5202-5201 (2011), effective from March 2, 2006.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Hart v. Mansfield, 21 Vet.App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2011).  In this case, Diagnostic Codes 5202 and 5201 are used for rating impairment of the humerus and limitation of motion of the arm, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5202 provides for rating impairment of the humerus, including loss of the humeral head, fibrous, union, non-union, recurrent dislocation of the scapulohumeral joint, and malunion.  When episodes of dislocation are infrequent, with guarding of movement only at shoulder level, a rating of 20 percent is assigned.  With frequent episodes of dislocation and guarding of all arm movements, a rating of 30 percent is assigned for the major side and a 20 percent rating is assigned on the minor side. Id

38 C.F.R. § 4.71a Diagnostic Code 5201 provides that a 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level for the major arm; 30 percent when motion is limited midway between side and shoulder level for the major arm; and 40 percent when motion is limited to 25 degrees from side for the major arm. Id. 

For VA purposes, normal range of shoulder is forward extension and abduction from 0 to 180 degrees with 90 degrees being at shoulder level; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I (2011).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011) provides that a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by malunion of the clavicle or scapula, or nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Factual Background

The Veteran was afforded an examination for VA compensation and pension purposes in December 2005.  A history of rotator cuff tear and surgery without postsurgical complications was noted.  The appellant indicated that he had mild stiffness but denied any recent acute exacerbating symptomatology or trauma.  It was reported that he noted no specific functional impairment other than lifting and overhead activities.  He denied any recent time lost from work.  

On physical examination of the left shoulder, range of motion evaluation disclosed flexion and abduction to 180 degrees, external rotation to 90 degrees, and external and internal rotation to 90 degrees.  The examiner stated that there was no ankylosis or pain, or further limitations caused by fatigue, weakness, lack of endurance, incoordination or repetitive motion.  X-rays were obtained indicating prior shoulder surgery, but was otherwise negative.  A diagnosis of status post left shoulder surgical intervention with postoperative scar was rendered.

The Veteran underwent a VA examination in February 2010.  The examiner noted that the appellant had sustained a fracture at the C5 vertebra in August 2006 that had had healed well without neurologic injury.  It was reported that he worked as a property manager performing maintenance and security, and had also engaged in sales and worked in a ski shop.  He had lost no time from work.

The Veteran was reported to have stated that his left shoulder condition was stable but that he wanted to clarify the true nature of his condition.  A history of surgeries in service after multiple partial and full dislocations was noted.  The appellant reported periodic left shoulder pain depicted as 'nagging' and 'persistent'.  He related that he had weakness and fatigue with repetitive use but no instability.  He did not feel apprehensive about instability.  The Veteran said that treatment included occasional use of Motrin and massage for pain and flare-ups.  It was noted that a flare-up could occur after sleep, with tight muscles in the scapular area once or twice a month that lasted one to three days.  The appellant said that he tended to protect and guard the left shoulder somewhat during work activities.  He related that work was affected especially previously when he performed electrician's duties working overhead when fatigue was noted.  The Veteran stated that activities of daily living were mildly impacted with no swimming and less mountain biking than in the past. 

Physical examination of the left shoulder disclosed no deformity.  The muscles were well developed.  Range of motion tested passively, actively and against resistance disclosed forward flexion from zero to 180 degrees, abduction from zero to 160 degrees limited by stiffness, internal rotation from zero to 90 degrees, and external rotation from zero to 30 degrees limited by stiffness.  There was no painful motion, and no further limitation of motion due to weakness, incoordination, fatigue or pain.  

An X-ray of the left shoulder revealed postoperative changes with metal anchors of the glenoid rim.  A diagnosis was rendered of left shoulder recurrent dislocations in service, status post two operations for recurrent dislocations with residual symptoms.

Legal Analysis

The record reflects that when the Veteran was examined for VA in December 2005 he referred to mild stiffness, and some compromise when lifting and/or engaging in overhead activities.  The evidence reflects that range of motion was full in all aspects and without pain.  He was able to lift the left arm to 180 degrees.  The ability to lift the arm to shoulder level is lifting it to 90 degrees.  Therefore, left shoulder flexion and abduction far exceeded that required for a 20 percent rating in this regard which is the ability to lift an arm no more than 90 degrees or to shoulder level.  Accordingly, a rating of 20 percent rating was not warranted for left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011) between from March 2, 2006 and February 4, 2010.  There was no evidence of ankylosis, malunion or nonunion, loose movement, or dislocation or subluxation of the clavicle or scapula by clinical report or lay assertion.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 did not provide for a higher evaluation for left shoulder disability.

However, in determining the degree of functional impairment, the provisions of 38 C.F.R. 38 C.F.R. § 4.40, 4.45 are for consideration. See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board accepts that the appellant had some degree of functional impairment, including reported stiffness and some difficulty with overhead activity emblematic of periarticular pathology.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59 (2011).  As such, the Board finds that the Veteran's left shoulder symptoms from March 2, 2006 to February 4, 2010 are consistent with periarticular pathology for which a minimum 10 percent disability evaluation is warranted.  

When examined by VA examination in February 2010, the Veteran described flare-ups of pain and reported weakness and fatigue, periodic left shoulder pain related to activity and stated that he took occasional medication for pain.  He said he tended to guard the left shoulder.  Examination disclosed that abduction was slightly reduced and that external rotation was limited by stiffness .  The examiner found, however, that the left shoulder was not limited by pain, weakness, incoordination, fatigability, or lack of endurance on repetitive motion or flare-ups.  There was no evidence of painful motion.  The appellant reported that the activities of daily living were only mildly impacted by the left shoulder and that he had lost no time from work on account of the left shoulder.  The evidence thus indicates that the Veteran retains very good function of the left shoulder despite the reported and observed symptoms, and that a higher rating is not warranted in this connection.  

In this regard, the evidence reflects that although the appellant is now shown to have some reduced abduction and external rotation relative to the regulatory criteria, the evidence demonstrates that functional left shoulder flexion far exceeds 90 degrees.  He continues to be able to lift the left arm above shoulder level.  Accordingly, a rating of 20 percent rating is not warranted for left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201 based on functional limitation of motion. See DeLuca.

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for service-connected left shoulder disability, to include C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  The evidence discloses, however, that there is no evidence of ankylosis of the scapulohumeral joint, impairment or malunion of the humerus, or malunion or nonunion of the clavicle or scapula on which those diagnostic codes are predicated.  Based on a thorough review and consideration of the evidence of record, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 are unavailing of a higher disability evaluation for the left shoulder throughout the appeal.

As indicated previously, in determining the degree of functional impairment, the provisions of 38 C.F.R. § 4.40 and 4.45 are for consideration. See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board accepts that the appellant has some degree of functional impairment and pain.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent when all of the complaints and findings are considered.  It has been shown that range of motion is not further functionally limited by additional testing, and left shoulder flexion and abduction do not impede the ability to lift the left arm to shoulder level.  When examined during the course of the appeal, there has been no evidence of instability, pain, weakness, incoordination, fatigability, or lack of endurance on repetitive motion or flare-ups or guarding of movement.  The evidence indicates that the Veteran retains good function of the left shoulder despite the reported and observed symptoms.  Therefore, a higher rating is not warranted in this connection.  The Board thus finds that left shoulder symptoms displayed throughout the appeal period are contemplated by the 10 percent disability evaluation in effect. 

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his service-connected left shoulder disability are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected left shoulder disorder is more severely disabling, the Board points out that the findings on the VA medical examinations do not establish that he has more severe disability in this regard.  The Board has carefully considered the appellant's contentions of pain and functional loss.  However, functional impairment is included in the 10 percent evaluation already assigned.  Even accepting his statements as true, this would not warrant a higher rating for reasons stated above.  The Board concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that a higher evaluation is warranted.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent is appropriate. 

Under the circumstances, the Board finds that the symptoms associated with the service-connected left shoulder disability more nearly comport with the criteria for a 10 percent disability evaluation under 38 C.F.R. § 4.59 for periarticular pathology productive of painful motion since the award of service connection.  Based on the foregoing, the Board concludes that the service-connected left shoulder disorder has been no more than 10 percent disabling since the grant of service connection and a uniform rating is appropriate throughout the appeal period. See Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505, 511 (2007). 

In reaching the determination to assign a uniform 10 percent evaluation, the Board has considered the Veteran's assertions, including a March 2007 statement in which he attested to having to curtail activities that he had once enjoyed, including rock climbing, mountaineering, swimming, and running, etc., due to pain, discomfort and fear of left shoulder reinjury.  He related that he woke up each morning with a "dead" arm that did not want to reach out for door knobs and a grinding shoulder blade.  The Veteran stated that he had guarded the left shoulder for years, indicated that the shoulder was unstable and related that he was especially limited in reaching up, lifting above his head, and working under a car or an overhead object.  The Board accepts that this letter documents some functional impairment, and leads us to conclude that the appellant did not suddenly become worse as of the VA examination in February 2010.  It is noted, however, that his reports of guarding, instability and fatigue are inconsistent with the more probative medical evidence that has not demonstrated such symptomatology on examination.  Therefore, to the extent that he reports those additional symptoms, his statements are not substantially credible.

Finally, the Board has also considered whether a higher rating for service-connected left shoulder disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected left shoulder has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board thus finds that the 10 percent rating assigned is precisely that contemplated for this disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

Accordingly, an evaluation in excess of 10 percent for service-connected left shoulder disability is denied.  Absent a relative balance of the evidence, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board would also point out that review of the record discloses that in correspondence received in August 2010, subsequent to the award of a 10 percent disability evaluation for left shoulder disability, the Veteran indicated that he had read the statement of the case and any supplemental statement of the case and was only appealing the "Service Connected Compensation start date of Mar 01, 2010."  He further stated that he was appealing the compensation starting date, and that a compensable evaluation should have been assigned from the date of his separation from service, March 1, 2006.  In this instance, however, the Board has granted a compensable evaluation from the date of separation from service, March, 2, 2006.  As such, any notice of disagreement with the effective date of the award has been rendered moot.  


ORDER

An evaluation of 10 percent for left shoulder disability, status post rotator cuff repair, is granted from March 2, 2006 to February 4, 2010 subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for left shoulder disability, status post rotator cuff repair is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


